OPINION — AG — QUESTION(1): IS THE CRIME OF RECKLESS DRIVING (47 Ohio St. 1961 11-901 [47-11-901]) AN INCLUDED OFFENSE IN THE CRIME OF DRIVING WHILE UNDER THE INFLUENCE OF INTOXICATING LIQUOR (47 Ohio St. 1961 11-902 [47-11-902])? — RECKLESS DRIVING IS NOT AN INCLUDED OFFENSE OF DRIVING WHILE UNDER THE INFLUENCE OF INTOXICATING LIQUOR.  QUESTION(2): MAY A CHARGE OF DRIVING WHILE UNDER THE INFLUENCE OF INTOXICATING LIQUOR BE "REDUCED" OR CHANGED TO A CHARGE OF RECKLESS DRIVING BY AMENDING THE INFORMATION, OR IS IT NECESSARY TO DISMISS THE ORIGINAL AND FILE A NEW ONE? — DISMISSING OF THE ORIGINAL INFORMATION AND THE FILING OF A NEW ONE WOULD BE A BETTER PRACTICE. CITE:  22 Ohio St. 1961 304 [22-304] (HUGH COLLUM)